Citation Nr: 0613455	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
hemopneumothorax.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for scars, left neck 
and left chin.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for left arm injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to 
February 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Buffalo, New York, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied a 
compensable rating for hemopneumothorax and found no new and 
material evidence had been submitted to reopen the claims for 
service connection for left neck and left chin and for left 
arm injury.  

The issues of service connection for left neck and left chin 
and for left arm injury being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's left hemopneumothorax, is asymptomatic and 
not productive of FEV-1 of 71-to 80 percent of predicted, or 
FEV-1/FVC of 71-to 80 percent or; DLCO (SB) 66- to 80 percent 
predicted.  

2.  Service connection for scars on the left side of the face 
and left arm injury were denied by rating decision of 
March 1971, and the denial was not timely appealed.  

3.  Evidence submitted since the March 1971 rating decision 
raises a reasonable possibility of substantiating the claims 
of service connection for scars, left neck and chin and left 
arm injury.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left 
hemopneumothorax have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 38 C.F.R. §§  4.1, 4.97, Diagnostic Code 
6843 (2005).  

2.  The March 1971 rating decision which denied service 
connection for scars on the left side of the face and a left 
arm injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.156 (2005).

3.  Evidence submitted subsequent to the March 1971 denial of 
service connection for scars on the left side of the face and 
left arm injury is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a)(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)
 
The RO sent a letter to the appellant in October 2003, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claims.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claims.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the appellant what he 
needed to show for increased rating claims.  In view of the 
favorable decision regarding whether to reopen the veteran's 
previously denied claims, it is unnecessary to enter any 
discussion regarding whether there has been full compliance 
by VA with respect to its duty to notify and duty to assist 
to this point on this issue.  As to the increased rating 
claim, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, and proper subsequent VA process was also performed as 
to the claim.  The Board concludes, that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant, and an examination report with regard to the 
increased rating claim is in the file.  He has not identified 
any additional evidence pertinent to his claim not already of 
record, or attempted to be located, or requested by VA.  
There are no known additional records to obtain.  In 
November 2003, he indicated that he had nothing to add to his 
claim.  He was offered the opportunity to testify at a VA 
hearing, and he declined.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
increased rating claims on appeal.  Despite the inadequate 
notice provided to the veteran, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes that since the 
preponderance of the evidence is against the claim for an 
increased rating on appeal, any question as to the effective 
date to be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  


II.  Increased Rating 

In a rating decision of March 1971, service connection was 
granted for left hemopneumothorax, and awarded a 
noncompensable rating.  This grant of service connection and 
the accompanied rating was effective February 27, 1971, the 
day following service separation.  This rating has been in 
effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran underwent a VA examination in January 2004.  The 
veteran gave a history of injury and sustaining a left 
hemopneumothorax after a truck accident in Vietnam in 
October 1970.  At that time, he was treated for a collapsed 
lung.  At the time of the January 2004 VA examination, he 
indicated that he had not been hospitalized or treated at the 
emergency room for his lung injury since his hospitalization 
for the injury in service.  He related that he had not been 
on any antibiotics recently for respiratory symptoms.  He 
denied any hemoptysis or cough.  He indicated that he owned a 
bar and worked as a bartender.  He complained of shortness of 
breath when he walked up about 15 steps at his tavern. In his 
review of symptoms, he denied chest pain, palpitations, 
shortness of breath, abdominal pain, nausea, vomiting, 
constipation, diarrhea, muscle aches, recent weight loss, 
fatigue, fever, or weakness.  All other systems were negative 
in detail.  Examination of his lungs showed respirations were 
easy and his lungs were clear.  There were no rales, rhonchi, 
or wheezes heard.  He related that he did not use any 
inhalers or other medications for breathing.  He also related 
he did not use oxygen.  Pulmonary functioning testing (PFT) 
disclosed a FVC of 104 percent predicted, FEV1 of 111 percent 
predicted, FEV-1/FVC, 146 percent predicted, and no DLCO was 
listed.  The diagnostic impression was hemopneumothorax, 
resolved.  

Under the rating criteria, hemopneumothorax is primarily 
rated according to the degree of impairment on pulmonary 
function tests.  A 10 percent rating is assigned where 
pulmonary function testing reveal that FEV- 1 is 71 to 80 
percent predicted; FEV-1/FVC is 71 to 80 percent; or where 
the Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 66 to 80 percent 
predicted.  A 30 percent rating is assigned where pulmonary 
function testing reveal that FEV-1 is 56 to 70 percent 
predicted; FEV-1/FVC is 56 to 70 percent; or where DLCO (SB) 
is 56 to 65 percent predicted.  A 60 percent rating is 
assigned where pulmonary function testing reveal that FEV- 1 
is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 percent; 
or where DLCO (SB) is 56 to 65 percent predicted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6843 (2004).  Note 2 for Diagnostic 
Code 6843 provides that following episodes of total 
spontaneous pneumothorax, a rating of 100 percent shall be 
assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge.

A thorough review of the record reveals that the veteran's 
disability rating for hemopneumothorax does not warrant a 
compensable rating.  The veteran complains of shortness of 
breath when walking stairs, but there was no chest pain, 
palpitations or other breathing problems.  He does not use 
inhalers, oxygen, or medications for breathing.  His PFT in 
any area is not less than 80 percent of predicted.  The VA 
examiner at his most recent VA examination in January 2004, 
indicated that it was his impression that the veteran's 
hemopneumothorax had resolved.  Based on the foregoing, a 
compensable rating for the veteran's left hemopneumothorax is 
not warranted.  


III.  New and Material

Subsequent to the March 1971 RO decision denying service 
connection for scars of the left neck and left chin, and a 
left arm injury, the RO received additional service medical 
records.  These medical records included hospitalization 
reports concerning the truck accident in which he was 
injured.  38 C.F.R. § 3.156(c) states that where the new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  These found 
medical records indicate left facial contusions due to blunt 
injury.  They also show that the veteran had edema of the 
left face.  Nursing notes of October 1970 show that the 
veteran had a dressing on his chin.  

The located service medical records are both new and  
material as to the veteran's claims.  Therefore, the claims 
of service connection for scars of the left neck and chin and 
a left arm disorder are thus reopened.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of these claims.  This is discussed in the 
Remand below.   


ORDER

A compensable evaluation for hemopneumothorax is denied.  

New and material evidence to reopen the veteran's claims for 
service connection for scars of the left neck and chin and a 
left arm injury have been submitted, and to this extent only, 
the claims are granted.


REMAND

The veteran and his representative contend, in essence, that 
as a result of the jeep accident he was involved in service, 
he has scars of the left chin and neck and residuals of a 
left arm injury.  The veteran's service medical records show 
that the veteran sustained a contusion to the left side of 
his face.  The records also show that the veteran reported 
that he injured his left arm.  Although the records do not 
show that the veteran was specifically treated for a left arm 
injury, the Board finds his statement that he injured the arm 
in the accident to be credible.  In this regard, the Board 
notes that he reported on his discharge examination that he 
injured the left arm in the accident.  The question before 
the Board is whether the veteran currently has residual 
disability from the contusion of the left side of the face, 
to include any scars of the left neck and left chin.  There 
is also a question as to whether the injury to the left arm 
in service resulted in any residual disability.  As these are 
medical questions, the veteran should be scheduled for a VA 
examination, to include an opinion.

Under the circumstances, this case is REMANDED for the 
following action:  

1.  The veteran should be scheduled for a 
VA examination.  Any indicated tests or 
studies should be accomplished, and the 
claims file should be made available to 
and reviewed by the examiner to ensure 
that the examiner is aware of the 
veteran's pertinent history.  The 
examiner should be asked to provide an 
opinion as to whether the veteran has any 
residual disability, including scars of 
the left neck and chin, as a result of 
the contusion to the left side of his 
face which occurred during a truck 
accident in service.  The examiner should 
also state whether the veteran has any 
residual disability due to injuring his 
left arm as a result of that same 
accident.  All residual disability must 
be clearly reported.  The examiner should 
give a complete rationale for all 
opinions given.  

2.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claims for service connection for scars 
of the left neck and chin and, residuals, 
left arm injury on appeal, as outlined by 
the Court in Dingess/Hartmann v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

3.  Upon completion of the requested 
development above, the RO should again 
review the claims.  If the decision is 
adverse to the appellant, he should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, and he should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


